The judgment of the court was pronounced by
Kino, J.
This appeal is from a judgment of the Parish Court, rendered upon a rule taken by Theard, Eseoffier and Me Carty, purchasers each of property at a sheriff's sale, and H. Augustin, sheriff of the Parish of Orleans, upon the Recorder of Mortgages and others, to show cause why the mortgages upon the adjudicated property, posterior to those of the suing creditor, should not be cancelled and erased.
After the proceeds of the property sold had been applied, first to the extinction of the mortgage of the suing creditor, and secondly in part payment of the special mortgage next in rank, there remained unsatisfied a special mortgage hi favor of Eseoffier, and a general mortgage resulting from a judgment in favor of Allard. But these mortgagees were made parties to the rule.
The court below directed that the special mortgage should be erased, but refused a similar order with respect to the general mortgage. Of the latter part of this judgment the appellants, Theard and Eseoffier, complain.
With reference to the duty of the sheriff to release mortgages subsequent to that under which the property has been sold, the law establishes no distinction between those which are special and those which are general. The purchaser is bound for nothing beyond the price of his adjudication, and the sheriff is required, after applying that price as the law directs, to give him a release from subsequent mortgages of every description. Code of Pract. art. 708. Fortier v. Slidell. 7 Robinson, 398. Lagourgue vs. Summers 8 Ibid.
*17It is, therefore, ordered that the judgment of the Parish Court be affirmed so far as it directs the special mortgage in favor of Fscoffier on the property adjudicated to be released and erased, and that in other respects said judgment be annulled and reversed. It is further ordered, that the general mortgage of Allarcl upon said property be cancelled and erased; and thattho Recorder of Mortgages pay the costs of both courts.